DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Status of Claims
Claims 14, 19-21, and 26-27 are pending with claims 14, 19, and 27 under examination and claims 20, 21, and 26 withdrawn from consideration.
Claims 1-13, 15-18, and 22-25 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 11/04/2021 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 09/20/2021. 
Based on the amended claims and remarks received on 11/04/2021, the previous prior art rejection based on Takeuchi has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 14, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2000081439; Pub. Date: Mar. 21, 2000; already of record – hereinafter “Takeuchi”), in view of Akutsu et al (US 2014/0294699; Pub. Date: Oct. 2, 2014; already of record – hereinafter “Akutsu”).

Regarding claim 14, Takeuchi teaches a specimen transporting device (Takeuchi; fig. 1, [0019]) comprising: 
a  holder which detachably holds, one by one, specimen containers having a non-printed region and a printed region on a side surface thereof (Takeuchi teaches a specimen container 1 with a barcode label 17 is place on a removable specimen holder 16; figs. 1 & 2; [0025, 0026], and the barcode on the specimen container has a non-printed region and a printed region on a side; [0034]), the holder including a base portion (Takeuchi teaches the transport holder 16 has a base portion - Note: the examiner is interpreting the base portion to be the lower half of the transport holder 16) and a predetermined circumferential angle (Takeuchi teaches the barcode label 17 is attached within a range of about 180 degrees around the sample container [0034], thereby defining a predetermined circumferential angle); 
a holder transporting mechanism configured to transport the holders (Takeuchi teaches the specimen holder 16 is transported by the transport apparatus 5; fig. 1, #5, [0025]); 
a reading mechanism that is capable of reading information printed in the printed region on the side surface of the specimen container (Takeuchi teaches a reading mechanism as a means for reading the bar code label attached to the sample container; fig. 2, #21, barcode reader, [0026]); 

first rotation control of intermittently rotating the specimen container, each time by a certain angle equal to or larger than the predetermined circumferential angle (Takeuchi teaches a control means [0033] for performing an edge search in the rotation direction of the readable area of the barcode label 17; fig. 5, S107 to S112, [0034] - wherein rotation of the sample container, S107, is performed until the barcode can be read, S108, [0038].  Takeuchi additionally teaches the barcode label 17 is attached within a range of about 180 degrees around the sample container [0034], when the barcode is read during the edge search; fig. 5, S108, “YES”, [0038] - the circumferential position of the sample container is fixed; fig. 5, S110, [0038] – and when the barcode is not read during the edge search; fig. 5, S108, “NO”, the process performs one or more rotations of the sample container; [0038].  Note: In a case where the edge search begins with the edge of the label aligned with the reading mechanism and the non-printed region being in the rotational direction of the rotating mechanism, then the rotation of the sample container would be equal to the predetermined circumferential angle since the sample container would be rotated 180 degrees before the opposite edge of the barcode is read.  Furthermore, in a case where the edge is not read and the container is rotate at least one full rotation, the sample container would be rotated larger than the predetermined circumferential angle.  Therefore, rotating the specimen container by a certain angle equal to or larger than the predetermined circumferential angle), and 
subsequently performs second rotation control of continuously rotating the specimen container (Takeuchi teaches a control means [0033] for performing a non-readable area search for the barcode label 17 in the circumferential direction of the sample contain, fig. 5, S101 to S106 - where the non-readable area search performs a full rotation of the sample; fig. 5, S105, [0036]); 

a first step of identifying a location of the printed region of the specimen container on the basis of success of the reading by the reading mechanism during the second rotation control (Takeuchi teaches the control means performs a non-readable area search for the barcode label 17 in the circumferential direction of the sample contain; fig. 5, S101 to S106, [0034] - where the non-readable area search performs the second rotation control of continuous rotation of the sample; fig. 5, S105, [0036] – unless the barcode has been read, in which case the operation is stopped; fig. 5, S104, [0036].  Thereby performing a first step of identifying a location of the printed region of the specimen container on the basis of success, S104, of the reading by the reading mechanism; [0036-0037]), 
a second step of identifying a location of the non-printed region of the specimen container on the basis of the success of the reading by the reading mechanism during the first rotation control, from the location identified in the first step (Takeuchi teaches the control means performs an edge search in the rotation direction of the readable area of the barcode label 17; fig. 5, S107 to S112, [0034] - wherein rotation of the sample container is performed S107 until the barcode can be read S108, “YES”.  Therefore, when S108 is “YES”, the circumferential position of the sample container is fixed; S110, [0038], thereby defining the second step which consists of intermittently rotating the specimen container since the label is only 180 degrees and the position of the sample container is fixed once the bar code is read, and also defines success of the reading mechanism), 
a third step of identifying a position at which the reading succeeds on the basis of the success of the reading by the reading mechanism during the second rotation control, from the location identified in the second step, wherein the position at which the reading succeeds is an end portion of the printed region of the specimen container or, when the end portion of the printed NOTE: “when the end portion of the printed region is hidden by a support post of the holder, a boundary between the support post and the printed region” is an alternative limitation to an end portion of the printed region of the specimen container being the position at which the reading succeeds for the first time.  Since Takeuchi teaches an end portion of the printed region of the specimen container as being the position at which the reading succeeds for the first time, then Takeuchi teaches the claim limitations as recited), and 
a fourth step, after the third step, of adjusting the location of the printed region of the specimen container, including rotating the specimen container by a certain angle from the position at which the reading succeeded and adjusting a center of the printed region at a desired angle (Takeuchi teaches once at least one full rotation occurs the process exits the loop; S109, “YES”, rotation is stopped and the direction of the barcode 17 is fixed; S110, [0038], thereby defining a location of a position, the position being an end portion of the printed region of the specimen container, and a determination is made whether the barcode information was read; S112, [0039]; if the barcode was successfully read; S112, “YES”, a final rotation of the sample container is performed at a fixed angle; fig. 5, S114, [0044] – which can be set in advance in the control device; [0044].  Therefore the device of Takeuchi having a configuration such that it can be programmed , and
a fifth step of determining, in a case in which the specimen container has been rotated by the certain angle a predetermined number of times without successfully reading the bar code, that an error exists in the specimen container, and initiating an error determination process for the specimen container (Takeuchi; S109, “YES”, to S112, “NO, to S113, [0039].  The examiner notes that when the full rotation is completed in S109, the specimen contain will have been rotated 360-degrees which is two times the certain angle defined by the 180-degree label.  Furthermore, S112 “NO” indicates an unsuccessful reading of the barcode after the 360-degree rotation which results in an abnormality in the alignment process which is stored in the control device [0039].  Therefore, the control device storing abnormality data on the specimen container being functionally equivalent to an error determination process for the specimen container);
Takeuchi does not teach the rotating mechanism is a holder rotating mechanism configured to rotate the holders such that the specimen container held by the holder rotates simultaneously, wherein the holder rotating mechanism is configured to perform second rotation control in a state in which the specimen container is held in the holder.
However, Takeuchi, in a different embodiment, teaches a container holder rotating mechanism; fig. 8, #39, and a second bar code reader 77 that engage with transport holder (46) to rotate sample container [0011-0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barcode scanning of the sample container held by the rotating mechanism of Takeuchi to perform the barcode scanning of the container in a holder rotating mechanism, as taught by a different embodiment of Takeuchi, because Takeuchi teaches using a holder rotating mechanism is a well-known method to rotate tube holders; Takeuchi [0011].  The resulting modification of Takeuchi accomplishing the first and second rotation control in a state in which the specimen container is held in the holder.  One of ordinary skill in the art would have expected 
Modified Takeuchi does not teach a plurality of holders, each holder includes a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts with respect a center of the holder amounts to a predetermined circumferential angle and the support posts at least partially overlap the printed region of a specimen container held by the holder, the a holder rotating mechanism provided at a holder transfer position, Page 3 of 11Application No. 15/558,649Attorney Docket No. 104349.PA293USa specimen chuck mechanism provided at the holder transfer position and configured to unload, from the holder, the specimen container held on the holder, wherein the control unit is further programmed to unload the specimen container from the holder after the fourth step; and a rack which detachably holds the specimen container and is provided with a slit on a side surface thereof, and a rack transporting mechanism configured to transport the rack; wherein the chuck mechanism is configured to transfer, to the rack, the specimen unloaded from the holder and the desired angle of the center of the printed region is such that the printed region matches the slit of the rack.  
	However, Akutsu teaches the analogous art of a specimen transporting device (Akutsu; [0013]) comprising a specimen container having a non-printed region and a printed region on a side surface thereof (Akutsu; fig. 2, #91, #92, [0030]), and a control unit (Akutsu; [0013, 0043]), wherein the transporting device comprising a plurality of holders (Akutsu teaches carriers 61 comprising a specimen container 91; [0029] and that a plurality of carriers 61 exists on one belt line; [0032]), each holder includes a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support post amounts to a predetermined circumferential angle and the support posts at least partially overlap the printed region of the specimen container held by the holder (Akutsu; fig. 2, #61), a rotating mechanism (Akutsu; fig. 1, #21, [0044]) at a holder transfer position (Akutsu; fig. 1, #81, [0042]), a specimen 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen transporting system comprising a holder of Takeuchi, to further comprise a plurality of holders wherein each holder includes a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts amounts to a predetermined circumferential angle and the support posts at least partially overlap the printed region of a specimen container held by the holder; the rotating mechanism of Takeuchi with the rotating mechanism provided at a holder transfer position; and the specimen transporting system of Takeuchi to further comprise Page 3 of 11Application No. 15/558,649Attorney Docket No. 104349.PA293USa specimen chuck mechanism provided at the holder transfer position and configured to unload, from the holder, the specimen container held on the holder, wherein the control unit is further programmed to unload the specimen container from the holder, a rack which detachably holds the specimen container and is provided with a slit on a side surface thereof, a rack transporting mechanism configured to transport the rack, wherein the chuck mechanism is configured to transfer, to the rack, the specimen unloaded from the holder, as taught by Akutsu, because Akutsu teaches the plurality of holders allows a large number of requests to be continuously implemented thereby increasing efficiency and processing capacity of the transporting system (Akutsu; [0063]), and the rotating mechanism provided at a holder transfer position with a specimen chuck mechanism to unload the specimen container from the 
NOTE: “when the end portion of the printed region is hidden by a support post of the holder, a boundary between the support post and the printed region” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 19, modified Takeuchi teaches the specimen transporting device according to claim 14 above, further comprising: a stopper mechanism that stops the transport of the holder at the holder transfer position of the holder transporting mechanism, wherein the reading mechanism and the holder rotating mechanism are both disposed to access the holder at the holder transfer position at which the stopper mechanism stops the holder (The modification of the holder rotating mechanism of modified Takeuchi to be provided at a holder transfer position, as taught by Akutsu, has previously been discussed in claim 14 above.  Akutsu further teaches a stopper mechanism 12 that stops the holder 61 where the reading mechanism 22 and holder rotating mechanism 21 are disposed; Akutsu, fig. 1, #12, [0033, 0042, 0085]).  

Regarding claim 27, modified Takeuchi teaches the specimen transporting device according to claim 14 above, wherein the control unit is configured to identify the non-printed region on the basis of a plurality of reading results of the second step, wherein the region is identified as the non-printed region in a case where failure is determined consecutively twice (The modification of the holder of Takeuchi with the plurality of holders having a base portion and support posts disposed on a circumference of the base portion, as taught by Akutsu, has previously been discussed in claim 1 above.  The modification resulting in the first control that intermittently rotates the specimen container by the predetermined circumferential angle defined by the printed region of Takeuchi to be a predetermined circumferential angle defined between the support posts since the modification would result in the support posts that at least partially overlap the printed region of the specimen container held by the holder creating an “edge” of the printed region.  Accordingly, in a case when the barcode is not read, two consecutive rotations between the posts would have occurred).  

Response to Arguments
Applicants arguments filed on 11/27/2019 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant' s remarks in order to promote compact prosecution.

Applicants argue on pages 8-9 of their remarks that neither Takeuchi or Akutsu teach or suggest the amended claim language “a fifth step of determining, in a case in which the specimen container has been rotated by the certain angle a predetermined number of times without successfully reading the bar code, that an error exists in the specimen container, and initiating an error determination process for the specimen” as recited in amended claim 14.  The examiner respectfully disagrees with applicant’s arguments. The examiner notes that when the full rotation is completed in S109, the specimen contain will have been rotated 360-degrees which is two times the certain angle defined by the 180-degree label.  Furthermore, S112 “NO” indicates an unsuccessful reading of the barcode after the 360-degree rotation which results in an abnormality in the alignment process which is stored in the control device Takeuchi; S109, “YES”, to S112, “NO, to S113, [0039].  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Britton et al. (US 6,343,690) discloses a specimen carrier having four posts and a rotating mechanism that rotates the specimen carrier until a barcode reader reads a barcode on a specimen container held in the specimen carrier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798